         Case 1:19-cr-00427-LTS Document 44
                                         43 Filed 01/13/21
                                                  01/12/21 Page 1 of 2




                                            January 12, 2021

By ECF and by e-mail

Honorable Laura Taylor Swain
United States District Court                                            MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Larry Farmer, 19 Cr. 427 (LTS)

Dear Judge Swain:

        I write on consent (Assistant U.S. Attorney Brett Kalikow) to respectfully request
that the Court extend Mr. Farmer’s surrender date – which is currently scheduled for
January 14, 2021 – by 90 days in light of the COVID-19 pandemic. On March 12, 2020, the
Court sentenced Mr. Farmer to a term of 60 months’ imprisonment, and set an initial
surrender date of May 14, 2020, which has been adjourned four times due to the pandemic.
Mr. Farmer has been wholly compliant with all the conditions of release.

        We are seeking another adjournment for three reasons: first, Mr. Farmer is obese
(his body mass index is greater than 30), a condition which, according to the CDC, puts him
at increased risk of suffering severe consequences from COVID-19. The pandemic has
devastated the federal prison population, and vulnerable inmates have suffered severe
consequences, even death. At FCI McKean, where Mr. Farmer has been designated, 35% of
inmates have tested positive to date. See https://www.bop.gov/coronavirus/. Second,
vaccines are on the horizon, and it is our hope that during the requested adjournment
vaccines will be made available to federal inmates. Third, the current conditions of
confinement – prisoners are often locked in their cells for long stretches of time – make
incarceration far more punitive than could have been envisioned when the Court originally
sentenced Mr. Farmer. For Mr. Farmer and his family, the fact that visitation is currently
suspended, and the prospect of not being to see one another for a significant period of time,
weighs particularly heavily.

      Although it is not clear exactly when vaccines will be made available to federal
inmates, our hope is that it will take place within the next 90 days, which will ease the harsh
            Case 1:19-cr-00427-LTS Document 44
                                            43 Filed 01/13/21
                                                     01/12/21 Page 2 of 2

   Honorable Laura Taylor Swain                                                           Page 2
   January 12, 2021

  Re:     United States v. Larry Farmer, 19 Cr. 427 (LTS)

   pandemic conditions of federal incarceration, and allow the prisons to resume family
   visitation.

          Thank you for your consideration of this request.

The request is granted. The surrender date    Respectfully submitted,
is extended to May 13, 2021, by 2:00 p.m.
at the designated institution.
SO ORDERED.                                    /s/
1/13/2021                                      Martin S. Cohen
/s/ Laura Taylor Swain, USDJ                   Ass’t Federal Defender
                                               (212) 417-8737

  Cc:     Brett Kalikow, Esq., by ECF
